COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-09-327-CV
 
 
JEWARA O. DILLARD                                                                        APPELLANT
 
                                                             V.
 
U.S. BANK NATIONAL                                                               APPELLEE
ASSOCIATION, AS TRUSTEE FOR 
THE SPECIALTY UNDERWRITING 
AND RESIDENTIAL FINANCE 
TRUST MORTGAGE LOAN ASSET-
BACKED CERTIFICATES SERIES 
2006-BC4                                                                                                              
                                                       ------------
 
             FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                                       ------------
 
                      MEMORANDUM OPINION ON REHEARING[1]
 
                                                       ------------
The court
has considered AAppellee=s Motion
To Dismiss.@ 
In considering this motion to dismiss, the court took into account the
following procedural background.




Appellant
Jewara O. Dillard, proceeding pro se, timely filed her notice of appeal, and
her briefing deadline was set for December 17, 2009.  An extension was granted, and the brief was
due February 1, 2010.  Appellant failed
to file a brief, and this appeal was dismissed.
Appellant
thereafter filed a motion to reconsider, which we treated as a motion for
rehearing and granted after reviewing a response from Appellee.  In our order granting Appellant=s motion
to reconsider, we withdrew our prior opinion and judgment and ordered her brief
due on or before April 15, 2010.
Appellant
failed to meet the April 15, 2010 deadline and instead filed a motion to extend
the time to file her brief.  We granted
the motion, stating that Appellant Ashall
file appellant=s brief on Wednesday, May 26,
2010.  NO FURTHER EXTENSIONS WILL BE
GRANTED.@ 
Appellant failed to file her brief by that deadline.
Appellee has filed a motion to dismiss, arguing
that A[s]ince
the Appellant failed to file a Brief and has failed on two occasions to comply
with orders from this honorable Court, this Court should dismiss this appeal.@  Because Appellant=s brief
has not been filed, we grant Appellee=s motion and dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b).
 
SUE WALKER
JUSTICE
 
PANEL: WALKER, MCCOY, and
MEIER, JJ.
 
DELIVERED: 
June 17, 2010




[1]See Tex. R. App. P. 47.4.